DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/21 has been entered.
Drawings
The drawings were received on 3/1/21.  These drawings are accepted and overcome the previous objections. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1: was amended to recite “electrical contacts…oriented flush with a surface of the tool housing”; however, this language is not present in applicant’s original disclosure and applicant’s figures do not clearly illustrate this “flush” feature such that this language is new matter. 
Applicant is required to cancel all new matter in response to this office action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montagnino (US 20070283978) in view of McCarty (US 4739242) and Stevick (US 6119461).
Claims 1, 4, and 10-11: Montagnino discloses a hair styling system comprising: a hair styling tool in the form of a hair curler (see Fig 5) the tool including: a tool housing forming a handle (15b); a hair styling end adjacent the handle and carrying the hair curler which is a “hair styling feature” or “hair styling tool”; electronics that control operation of the hair styling feature and carried by the tool housing (see Fig 6); a battery (see Fig 5) in communication with the electronics (see Fig 6) and carried by the tool housing on the hair styling end (see Fig 5); and an electrical socket [0021] which constitutes electrical contacts in communication with the electronics and the battery and carried by the tool housing since they are carried by the device and this socket is accessible from an exterior of the tool housing (see Figs 5-6). The system includes a base (10b) comprising: a base housing (see Fig 5); a receptacle defined by the base housing (see Fig 5) and complementary to the styling end of the hair styling tool (see Fig 5); battery charging electronics [0021] carried by the base housing; and electrical contacts (pins on 14, Fig 5) in communication with the battery charging electronics and complementary to the electrical contacts of the hair styling tool [0021]. The electrical contacts of the base are positioned in the receptacle at a location that will engage the electrical contacts of the hair styling tool upon introducing the styling end of the hair styling tool into the receptacle (see Fig 5). Montagnino discloses the device of claim 1 and further discloses the electrical contacts including pins (see Fig 5). 
Montagnino discloses invention essentially as claimed except for the pins in the housing being spring-loaded (or moveable within the receptacle) with the spring forming a switch that helps press the pins in contact with the electrical contacts of the hair styling tool when the tool is placed in the receptacle for charging and the electrical contacts of the hair styling end being flush with a surface of the tool housing. 
McCarty, however, teaches a modular base for charging cordless devices and teaches providing charging contacts as spring loaded pins in the base (Col 3, 35-60) in order to ensure proper engagement when placing tools in the charging receptacles of the base. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the electrical contact pins of Montagnino to be spring-loaded in view of McCarty in order to ensure proper alignment and charging when placing the tools into the receptacle. 
Modified Montagnino discloses the invention essentially as claimed except for the electrical contacts on the hair styling end being flush. Stevick, however, discloses a thermal container that has a charging dock for heating the container and indicates that it is old and well-known to provide flush electrical contacts (Col 1, 65-Col 2, 13) on devices that are received within a power cradle for heating the device. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the heated device of Montagnino by providing the electrical socket/contact of the hair styling end flush with the end surface in view of Stevick since Stevick teaches this to be an obvious matter of design choice and to be old and well known when supplying devices with a cradle for heating the device. 
Claim 7: modified Montagnino teaches claim 1 and discloses the invention essentially as claimed except for the tool further including a charging port in the handle. However, in another embodiment, Montagnino further discloses the handle carrying a charging port that receives a charging/power cable (see Figs 3-4). However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Montagnino to comprise an additional ac charging port on the handle, since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. Additionally, or alternatively, providing an additional charging port on the handle would allow a user to charge the device if the electrical contacts on the styling end break or malfunction.  
Claims 8-9: modified Montagnino teaches claim 7 and Montagnino further discloses in another embodiment, a charging port located at an end of the handle (15, Fig 2) such that when an dc adapter (end of cord 35) is plugged into the charging port to charge the battery, the tool can operate (see Fig 2) and Montagnino teaches providing an ac/dc adapter to charge the battery (20) joined to the dc adapter (35). Modified Montagnino discloses the invention essentially as claimed except for an ac/dc adapter plugged into the charging port of the device handle.  
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified embodiment of Figure 5 of Montagnino to comprise an additional charging port located at an end of the handle such that when an electrical adapter is plugged into the charging port to charge the battery the tool can operate, since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. In the instant case, it would also provide a user with two different ways to charge the device in the event that one malfunctions or stops working. Furthermore, there are only two types of power adapters DC and AC/DC and Montagnino discloses the use of both in the device. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Montagnino such that the ac adapter could plug directly into the back of the handle, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art and in the instant case this is a matter of rearranging what the ac adapter can plug into. See MPEP 2144.04(VI)(C). 	
Claims 12-13: modified Montagnino teaches claim 1 and Montagnino further discloses the receptacle determining the upright orientation of the styling end of the hair styling tool relative to the base upon placement of the styling end within the receptacle (see Fig 5). 
Claim 14: modified Montagnino teaches claim 1 and Montagnino further discloses the receptacle can include an insulated tube (see claim 10) such that the base comprises a thermally insulating material. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montagnino (US 20070283978) in view of McCarty (US 4739242) and Stevick (US 6119461) as applied to claim 1 above and further in view of Daibes (US 20150157112).
Claim 2: modified Montagnino discloses the device of claim 1 and discloses the invention essentially as claimed except for the hair styling system including a flat iron. 
Daibes, however, discloses a hair styling system (see Fig 2) comprising: hair styling tools (10 & 11 & 12) each including a housing defining a handle; a hair styling end adjacent to the handle and carrying a hair styling feature (see Figs 1-2); electronics that control operation of the hair styling feature [0013] carried by the housing (see the buttons and controls on each hair styling tool); a battery [0013] in communication with the electronics and carried by the housing; and electrical contacts (13, Fig 1) [0013] carried by the housing and in communication with the battery and electronics and these contacts are accessible from an exterior of the housing (see Figs 1-2). Daibes teaches providing rechargeable hair styling systems with a series of different tools in order to allow a user to style their hair in different ways. Daibes teaches providing both hair curlers (10) and flat irons (12) with the system in order to allow a user to curl and straighten their hair with one system. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the system of modified Montagnino to comprise a flat iron in addition to the curling iron as taught by Daibes to be useful in rechargeable hair styling systems. 
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montagnino (US 20070283978) in view of McCarty (US 4739242) and Stevick (US 6119461) as applied to claim 1 above and further in view of Ford (US 20120227758).
Claims 2-3: modified Montagnino discloses the device of claim 1 and discloses the invention essentially as claimed except for the hair styling system including a flat iron and a crimping iron.
Ford, however, discloses that hair curlers (1’, Fig 2), flat irons (1, Fig 1), and crimping irons (1”, Fig 3) are all known hair stylers provided to users in order to allow users to create different styles as desired. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the system of modified Montagnino to comprise a flat iron and a crimping iron in addition to the curling iron as taught by Ford to be useful in hair styling systems because it allows a user to crimp, curl, or straighten their hair if desired with a single system.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montagnino (US 20070283978) in view of McCarty (US 4739242) and Stevick (US 6119461) as applied to claim 1 above and further in view of Parker (US 5746228).
Regarding the claimed invention being “a straightening brush” as recited in claim 5, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, any heated brush can be used to straighten hair depending on how the user brushes their hair with the brush. If hair is wrapped around a cylindrical brush it will be curled, but if hair is simply brushed with a cylindrical brush it will be straight. 
Claims 5-6: modified Montagnino discloses the device of claim 1 and discloses the invention essentially as claimed except for the hair styling system including a heated brush. 
Parker, however, teaches providing a hair styling system with a curling iron (46, Fig 9) a hair dryer (Fig 8) and a heated drying roller shaped brush (32, Fig 3) that can be used to straighten hair if so desired in order to allow a user to style their hair in different ways as desired with the single system. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the system of Montagnino to comprise a heated drying brush in addition to the curling iron as taught by Parker to be useful in hair styling systems because it allows a user to style their hair in different ways with different tools as desired with a single system.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because they do not apply to the new grounds of rejection applied above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772